Case: 1:12-cv-04069 Document #: 827 Filed: 05/23/20 Page 1 of 1 PageID #:51085

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Grant Birchmeier, et al.
                                       Plaintiff,
v.                                                     Case No.: 1:12−cv−04069
                                                       Honorable Matthew F. Kennelly
Caribbean Cruise Line, Inc., et al.
                                       Defendant.



                           NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, May 23, 2020:


         MINUTE entry before the Honorable Matthew F. Kennelly: The Court has
reviewed the document entitled "CLASS COUNSEL'S NOTICE OF CLAIMANT DAISY
EXUM'S DECISION TO PROCEED PRO SE." The status hearing set for 6/11/2020 is
vacated and advanced to 6/1/2020 at 9:15 AM Chicago time and will be conducted by
telephone. The following call−in number should be used: 888−684−8852, access code
746−1053. Ms. Exum must participate in the telephone status hearing. Class counsel are
directed to immediately provide Ms. Exum a copy of this order and instructions for calling
in, and they are to have available a phone number to reach Ms. Exum should she fail to
call in for the telephone status hearing. The purpose of the status hearing will be to set a
prompt date for the hearing on Ms. Exum's claim and to discuss the manner in which the
hearing will be conducted (video; in person; by telephone). (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
